Owiliam, pay; dismissal. — Plaintiff, formerly employed by Dural Electrification Administration of the Department of Agriculture and later by the Small Business Administration, sues to recover back pay on the ground that her suspension without pay from REA in 1957 was illegal, that her later resignation from REA was given under duress, and that her retirement for disability in 1961 was involuntary and illegal. The case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with plaintiff’s opposition, and without oral argument, the court concluded that as to her claim for illegal suspension for insubordination from her job with the REA, plaintiff has not shown that she appealed the suspension to the Civil Service Commission and recovery is, therefore, barred by failure to exhaust her administrative remedy; that as to her claim that she was coerced into resigning the REA position, plaintiff has failed to allege facts sufficient to justify a finding or to raise a triable issue that her resignation was induced by threats or force; and, as to her claim that she was erroneously involuntarily retired from a position with *1274the Small Business Administration, plaintiff acquiesced in the determination that she was disabled and in the subsequent disability retirement, and since she failed to appeal to the Civil Service Commission, she failed to exhaust her administrative remedy, and recovery is barred. On January 24, 1966, the court ordered that defendant’s motion be granted and the petition dismissed.